Citation Nr: 0915081	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-36 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
February 1986 (Marine Corps), April to August 1987 (Marine 
Corps), and from July 1988 to May 1995 (Army).  He also 
subsequently served in the United States Army Reserve, 
although the dates of all periods of active duty for training 
(ACDUTRA), and inactive duty training (INACDUTRA) remain 
unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 Regional Office (RO) 
rating decision which determined that new and material 
evidence had not been received to reopen a claim of service 
connection for low back syndrome.  This decision was entered 
by the Department of Veterans Affairs (VA) RO in Atlanta, 
Georgia.

The appellant was afforded a hearing at the RO before the 
undersigned Acting Veterans Law Judge in June 2007.  The 
transcript is of record.  The Board reopened the claim for 
entitlement to service connection for a low back disorder in 
September 2007 and remanded the case for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims, in essence, that during his military 
service he injured his back, and that his back-related 
symptoms have worsened over time.  It is also argued that 
during a period of active duty for training he incurred 
another injury, essentially aggravating the condition. 

The RO has failed to execute the instructions of the Board's 
September 2007 remand.  The remand instructed complete 
verification of the Veteran's periods of ACDUTRA and 
INACDUTRA during his entire period of Army Reserve service. 
The Board's remand instructions state a right of the Veteran 
to the execution of those instructions.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The Veteran's legal status as a Veteran regarding his claimed 
back injury is at issue in this case, as the September 2007 
remand explained.  As noted, the Veteran has reported periods 
of ACDUTRA in the Army Reserve.  He attributes, at least in 
part, the low back disability for which he is currently 
seeking service connection in part to training for ACDUTRA.  
The RO requested verification of the period of ACDUTRA and 
INACDUTRA in March 2008 and in April 2008 received records 
which included a Statement of Retirement Points from the Army 
Human Resources Comm. which shows that the veteran received 
active duty and inactive duty point between 1985 and 2004.  
The periods of ACDUTRA, however, have not yet been verified.

When a claim is based on a period of active duty for 
training, (38 U.S.C. § 101(22)), there must be evidence that 
the individual concerned died or became disabled during the 
period of active duty for training as a result of a disease 
or injury incurred or aggravated in the line of duty.  See 38 
U.S.C. §§ 101(2), 101(24); 1110; Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998).  In the absence of such evidence, 
the period of active duty for training would not qualify as 
'active military, naval, or air service' and the claimant 
would not achieve Veteran status for purposes of that claim. 
38 U.S.C. § 101(24); see 38 U.S.C. § 101(2), 1110; Mercado- 
Martinez, supra. Harris v. West, 13 Vet. App. 509, 511 
(2000).  The same is so if the claim is based on a period of 
INACDUTRA, except the claim must be based on an injury, not 
on a disease.  38 U.S.C.A. § 101(24).

Service treatment records show that the Veteran was treated 
in March 1995 while at Fort Stewart for low back pain and 
muscle spasms.  A Screening Note of Acute Medical Care shows 
a diagnosis of possible low back pain (musculoskeletal 
strain).  March 1995 X-ray examination was negative.  

A DA Form 2173, Statement of Medical Examination and Duty 
Status, shows that in July 2001 while in the "line of duty" 
the Veteran incurred a back "injury" during what appeared 
to have been ACDUTRA for the Army Reserve.  He was noted to 
have incurred low back pain as a result of lifting heavy 
equipment.  There are also medical records associated with 
the claims file documenting this injury in July 2001.  

Several VA and private medical treatment records, dated from 
2002 to 2007, are of record.  These include findings 
reflective of various low back disorders.  The December 2005 
medical record from Dr. McMahan shows that he commented that 
the Veteran's current back problems "could have been due to 
his service related injury [July 2001 lifting injury], 
although I cannot with certainty say that they were in fact 
directly caused by it."  

Pursuant to the Board's September 2007 remand, the Veteran 
was afforded a VA medical examination in order to determine 
the etiology of the Veteran's back disorder.  A July 2008 VA 
examiner diagnosed the Veteran with lumbar spine degenerative 
disc disease but opined that it was less likely as not that 
one episode of back pain sustained two months before he left 
the military is the etiological cause of his current low back 
condition.  The examiner only refers to a single back injury 
in March 1995 during the Veteran's full-time active duty 
service and does not mention or discuss the Veteran's July 
2001 back injury during Army Reserve training.  In fact, the 
examiner appears to base his rationale mainly on the fact 
that the Veteran had only suffered a single episode of back 
pain sustained two months before he left active duty in May 
1995.  The July 2008 VA examiner did not appear to take into 
consideration the Veteran's Army Reserve treatment records, 
line of duty determination records or contentions of an 
injury during ACDUTRA and therefore the Veteran should be 
afforded another examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for verification 
of the Veteran's periods of ACDUTRA and 
INACDUTRA in the Army Reserve from 1987 to 
the present.  If it is determined that 
this verification is unavailable and 
further efforts to obtain the verification 
would be futile, the RO should draft a 
memorandum reflecting the efforts 
undertaken to obtain verification and 
document a formal finding regarding same.  
This memorandum should then be included in 
the Veteran's claims file.  The Veteran 
should be notified and given an 
opportunity to respond.  

2.  After completion of the above, the RO 
should schedule the Veteran for another VA 
orthopedic examination to ascertain the 
current nature, extent of severity, and 
etiology of his claimed low back 
disorder(s).  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims file 
and this remand must be made available to 
the examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate, including review of the Veteran's 
service treatment records, Army Reserve 
treatment records and line of duty 
determinations, specifically noting the 
records regarding the Veteran's July 2001 
back injury while serving in the Army 
Reserve.  

The examiner should determine whether the 
Veteran has any current low back disorders. 
 If a low back disorder is diagnosed, the 
examiner should express an opinion as to 
(1) whether it is at least as likely as not 
(50 percent or more probability) that any 
diagnosed low back disorder is related to 
the Veteran's military service (either 
active duty, ACDUTRA, or INACDUTRA).  

If the etiology of the diagnosed disorders 
are attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  
   
If requested opinion cannot be rendered, 
without resorting to pure speculation, 
please explain why this is not possible.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




